Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020, 02/08/2021, 04/26/2021, 05/31/2021 was filed after the mailing date of the application on 12/26/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0346092 (Yada) in view of US Patent 6645675 (Munshi) and US PGPub 2017/0309916 (Toyoda).
With respect to claim 1, Yada teaches an oxide electrolyte sintered body comprising crystal particles of a garnet-type ion-conducting oxide having a formula (Lix-3y-z,Ey,Hz)LMOwhere E is at least one element selected from Al, Ga, Fe and Si, 3≤x-3y-z≤7, 0≤7<0.22, 0<z≤2.8, 2.5≤ ≤3.5, 1.5≤≤2.5, and 11≤≤13) (PP 0053).  The average particle diameter of the crystal particles may be 0.1 to 100 m (PP 0098). The oxide electrolyte sintered body satisfies the formula Rgb/(Rb+Rgb)≤0.6 where Rb is an intragranular resistance and Rgb is a grain boundary resistance (PP 0117).  The oxide electrolyte sintered body is formed by preparing the oxide in a lithium-containing flux and sintering at a temperature of 400-650oC (PP 0060).  The oxide electrolyte sintered bodies have a high lithium ion conductivity and may be used in a battery in which the production of which can be used to prevent alternation and lower process costs (PP 0062-0063).  

Yada and Munshi teach the solid polymer electrolyte separator as discussed above, but fails to teach the amount of the resin.  Toyoda teaches a separator having a functional layer (PP 0006) which have non-conductive particles an d binder resin wherein the amount of the polymer is no greater than 25 parts per 100 parts by mass of the non-conductive particles, blocking of pores in the separator can be prevented and permeability to charge carriers can be ensured and an increase in the Gurley value can be suppressed (PP 0072). It would have been obvious to one of ordinary skill in the art at the time of filing to use a polymer in an amount of 25 parts per 100 parts by mass of the non-conductive particles in the separator of Yada and Munshi in order to not block the pores of the separator, ensure the permeability to charge carriers, and suppress an increase in the Gurley value. 

With respect to claim 4, The solid state electrolyte may be used in a battery comprising an anode and a cathode (column 11, lines 26-45). The solid electrolyte polymer is used as a separator in a lithium battery (column 1, lines 43-60).   It would have been obvious to one of ordinary skill in the art to use a polysiloxane resin with the oxide electrolyte sintered body of Yada to form an all-solid state battery which effectively achieves ion mobility through the separator.  
With respect to claims 5-8, Yada, Munshi, and Toyoda fail to teach preparing the resin in the method of forming the oxide electrolyte sintered body, however one of ordinary skill in the art would recognize that to be part of the sintered body, the resin must be mixed with the other components before sintering. 

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 02/08/2021, with respect to the rejection(s) of claim(s) 1-8 under Yada and Munshi have been fully considered.
Applicant argues that Yada does not disclose that the oxide electrolyte sintered body can be incorporated into a battery separator.  The examiner agrees.  
Applicant argues that Munshi is directed to a solid polymer electrolyte, and the only mention of a separator is in the background which refers to liquid electrolytes.  The examiner neither agrees nor disagrees.  Munshi does refer to a separator in the background in combination with liquid electrolytes, however Munshi is drawn to an all-solid-state battery (abstract) wherein the solid polymer electrolyte is located between the anode and a cathode (column 11, lines 26-45).  One of ordinary skill in the art would understand in an all-solid-state battery the solid electrolyte located between the anode and the cathode functions as a separator, and this is a common structure of solid state batteries. 
Applicant’s arguments that Yada and Munshi does not recite the content of the resin are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1796